third party communication date of communication month dd yyyy cca_2014040814001411 id uilc number release date from sent tuesday april pm to cc bcc subject re sec_6324 estate_tax lien question hi--i think everything about estate_tax liens is confusing but i think i understand what you are getting mixed up the training material talking about where we can levy without a court_proceeding or transferee assessment is talking about our general levy authority to levy property subject_to a lien which means we can levy property that was not divested from the general sec_6324 estate_tax lien upon transfer to heirs beneficiaries the general estate_tax lien remains upon property when it is transferred unless it is divested as provided in a nonprobate property or a probate property we can also levy property based upon the like lien that arises under a if we are collecting based upon the personal liability that arises under a rather than based upon an estate_tax lien then we do need either a suit or transferee assessment the below excerpt is from the gl training materials chapter on liens and special liens which provides a good outline of estate_tax lien stuff the statute_of_limitations applicable to the personal liability established by sec_6324 is not the 10-year period from the date of death set forth in sec_6324 rather it is years from the date the assessment is made against the estate upon the filing of the estate_tax_return in accordance with sec_6502 the sec_6324 personal liability arises independently from the estate_tax lien accordingly it may be collected within the ordinary collection_period of years from the date of assessment a separate assessment against the transferees is not required see united_states v bevan no 07-cv-1944 mce jfm ps wl at e d cal date 539_fsupp_42 d md estate of mangiardi v commissioner tcmemo_2011_24 does this help
